Case 2:21-cv-04111-GRB-ST Document 27 Filed 09/22/21 Page 1 of 1 PageID #: 364




                                                                                        Via CM/ECF

September 22, 2021

Honorable Gary R. Brown
U.S. District Court, Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722-9014
Courtroom 840

Re:    Zip Aviation, LLC v. Town of East Hampton, et al., Case No. 2:21-cv-04111-GRB-ST

Dear Judge Brown:

        Counsel for Zip Aviation, LLC (“Zip”) and the Town of East Hampton (“Town”) have met
and conferred and respectfully request an adjournment sine die of the preliminary injunction
hearing in the above-captioned action presently scheduled for September 30, 2021. Zip and the
Town believe that proceeding with the hearing at this time would be an unnecessary imposition on
this Court’s time and resources because: (i) it is possible that the East Hampton Airport will be
closed or modified by the East Hampton Town Board as soon as September 26, 2021, (ii) the
control tower at the East Hampton Airport closed for the season on September 12, 2021, and will
not reopen until at least May 2022 (the policy at issue in this action does not apply while the tower
is closed), and (iii) discovery is continuing (including the Town’s anticipated receipt of the formal
written letter it has requested from the FAA). As a result, Zip and the Town have concluded that
an immediate resolution of Zip’s pending motion for a preliminary injunction is not necessary at
this time, but that the order issued by the Court on the record during the July 30, 2021 hearing may
remain in place. Zip and the Town conferred with counsel for Robinson Aviation (“Robinson”)
and Robinson agrees with the requested adjournment.

        In connection with the above, the parties request an opportunity to provide this Court with
a status update on or before January 31, 2022. At that time, the parties will inform the Court
whether they believe a preliminary injunction hearing is necessary and otherwise update this Court
regarding the status of this action.

Respectfully,

 /s/ William O’Connor                                        /s/ Joshua Epstein
 William O’Connor                                            Joshua Epstein
 Counsel for Town of East Hampton                            Counsel for Zip Aviation


 /s/ David Zensky
 David Zensky
 Counsel for Robinson Aviation
